Case: 21-11019     Document: 00516313815         Page: 1     Date Filed: 05/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 10, 2022
                                  No. 21-11019
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roy Mata,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:05-CR-40-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Roy Mata, federal prisoner # 17159-077, appeals the denial of his 18
   U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We review for
   an abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). We need not consider whether the district court erred by


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11019     Document: 00516313815           Page: 2   Date Filed: 05/10/2022




                                    No. 21-11019


   determining that Mata failed to show extraordinary and compelling reasons
   warranting relief; the district court’s alternative consideration of the 18
   U.S.C. § 3553(a) factors provides a sufficient basis for affirmance. See Ward
   v. United States, 11 F.4th 354, 360-62 (5th Cir. 2021); Chambliss, 948 F.3d at
   693-94.
          Mata contends that, when the § 3553(a) factors are considered
   properly, intervening changes in sentencing laws and his record of
   rehabilitation warrant the reduction of his sentence from life to 30 years of
   imprisonment. Mata’s mere disagreement with the district court’s weighing
   of the § 3553(a) factors does not warrant reversal. See Chambliss, 948 F.3d at
   694.
          The motion for appointment of counsel is DENIED, and the order
   of the district court is AFFIRMED.




                                         2